DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 21 May 2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Csapos et al. (US 20190390893 A1) (previously cited) in view of Yoshioka et al. (US-20200407518-A1) (newly cited).
Regarding claim 1, Csapos teaches an appliance liner comprising: a cap layer (18) including a high-impact polystyrene and a colorant, the cap layer forming an exterior surface of the appliance liner; a polymeric base layer (22) including a high-impact polystyrene and positioned inwardly with respect to the cap layer to provide structural support to the cap layer; and a barrier film (26) positioned inwardly with respect to the cap layer, and including a polymer matrix of high-impact polystyrene to protect the cap layer from contaminant diffusion and deformation reduce visible wrinkling in the cap layer during hot insulation filling (Csapos, Abstract, Par. 0024-0031, and Fig. 2A).
Csapos is silent regarding the barrier layer including silk fibers.
Yoshioka teaches a polystyrene matrix for use in home items wherein the polystyrene matrix comprises silk fibers to reduce deformation (Yoshioka, Abstract, Par. 0001, 0010, 0015-0018, 0052, 0058, and 0083).
Csapos and Yoshioka are analogous art as they both teach polystyrene for use in home applications to prevent deformation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yoshioka to modify Csapos and reinforce the polymer Matrix of Csapos with the silk fibers as in Yoshioka. This would allow for a higher elastic modulus and further prevent deformation (Yoshioka, Par. 0010-0011 and 0083).
Regarding claim 3, modified Csapos teaches that the barrier film is positioned between and in contact with the cap layer and the polymeric base layer (Csapos, Par. 0026 and Fig. 2A).
Regarding claim 4, modified Csapos teaches that the silk fibers are included in the polymer matrix at as low as 0.5% up to 50 % loading by weight (Yoshioka, Par. 0015-0016), which overlaps the claimed range of 2.5 to 15% loading by weight, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Csapos teaches that the silk fibers have an average length of 5 mm to 50 mm (5 cm) (Yoshioka, Par. 0015-0016 and 0037-0039), which overlaps the claimed range of from 10 to 90 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 6, modified Csapos teaches that the polymeric base layer is a 1170 high-impact polystyrene material and the cap layer is a 1115 high-impact polystyrene material (Csapos, Par. 0027, 0031, and 0041).
Regarding claim 8, modified Csapos teaches that the polymer matrix is comprises a material comparable to that in the cap layer, like high-impact polystyrene (Csapos, Par. 0030), and wherein the cap layer comprises a 1115 high-impact polystyrene material (Csapos, Par. 0027). Therefore, Csapos teaches wherein the polymer matrix comprises a 1115 high-impact polystyrene material.
Regarding claim 21, Csapos teaches an appliance liner comprising: a cap layer (18) including a high-impact polystyrene and a colorant, the cap layer forming an exterior surface of the appliance liner; a polymeric base layer (22) including a high-impact polystyrene and positioned inwardly with respect to the cap layer to provide structural support to the cap layer; and a barrier film (26) positioned inwardly with respect to the cap layer, and including a polymer matrix (high-impact polystyrene) to protect the cap layer from contaminant diffusion and deformation reduce visible wrinkling in the cap layer during hot insulation filling (Csapos, Abstract, Par. 0024-0031, and Fig. 2A).
Csapos is silent regarding the barrier layer including silk fibers having an average length of 30 to 60.
Yoshioka teaches a polystyrene matrix for use in home items wherein the polystyrene matrix comprises silk fibers to reduce deformation (Yoshioka, Abstract, Par. 0001, 0010, 0015-0018, 0052, 0058, and 0083). Yoshioka further teaches that the silk fibers have an average length of 5 mm to 50 mm (5 cm) (Yoshioka, Par. 0015-0016 and 0037-0039), which overlaps the claimed range of from 30 to 60 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Csapos and Yoshioka are analogous art as they both teach polystyrene for use in home applications to prevent deformation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yoshioka to modify Csapos and reinforce the polymer Matrix of Csapos with the silk fibers as in Yoshioka. This would allow for a higher elastic modulus and further prevent deformation (Yoshioka, Par. 0010-0011 and 0083).
Regarding claim 22, modified Csapos teaches that the polymer matrix is a high-impact polystyrene material (Csapos, Par. 0024-0031).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Csapos et al. in view of Yoshioka et al. as applied to claim 1 above, further in view of Benford et al. (US-5118174-A) (previously cited).
Regarding claim 2, modified Csapos teaches all of the aspects of the claimed invention as stated above for claim 1. Modified Csapos further teaches a layer of foam positioned on a side of the polymeric base layer opposite the cap layer (Csapos, Par. 0025-0026 and Fig. 2A).
Modified Csapos does not teach wherein the polymeric base layer is positioned between and in contact with the cap layer and the barrier film.
Benford teaches an appliance liner comprising multiple layers including an outer barrier layer positioned outwardly comprising a polymer (Benford, Abstract, Col. 1 Lines 8-10, Col. 2 Lines 1-26, and Col. 3 Lines 55-66). Benford further teaches wherein the appliance liner comprises a layer of foam wherein the layer of foam barrier layer is positioned adjacent the layer of foam (Benford, Abstract, Col. 2 Lines 1-26, and Fig. 3), to prevent stress cracking and diffusion of insulation foam blowing agents to the liner (Benford, Abstract and Col. 2 Lines 1-26).
Since both modified Csapos and Benford are analogous art as they both teach multilayer appliance liners comprising a barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Benford to modify modified Csapos and have the barrier layer of Csapos be positioned on the opposite side of the polymeric base layer and adjacent the layer of foam. This would result in the polymeric base layer being positioned between and in contact with the cap layer and the barrier film. This would further prevent stress cracking of the liner and diffusion of insulation foam blowing agents to the liner (Benford, Abstract and Col. 2 Lines 1-26).

Response to Arguments
Applicant’s remarks and amendments filed 21 June 2022 have been fully considered.
Applicant first argues that it would not have been obvious to one of ordinary skill in the art to modify Csapos to include the silk fibers of Darshan. This is found moot.
A new grounds of rejection has been made above. The new grounds of rejection no longer relies upon Darshan and instead now relies on newly cited Yoshioka to teach the silk fibers. 
Secondly, Applicant argues that Csapos teaches away from including silk fibers in the barrier layer. This is not found persuasive for the following reason:
Csapos teaches a barrier layer that includes polyethylene in combination with high-impact polystyrene in some aspects. Csapos further teaches that the barrier layer may be a high-impact polystyrene (HIPS) (Csapos, Par. 0030). Therefore, Csapos teaches embodiments wherein the barrier layer includes HIPS and embodiments wherein the barrier layer includes HIPS in combination with polyethylene. As the barrier layer of Csapos can comprise only HIPS and no polyethylene, Applicant’s arguments regarding polyethylene are not found persuasive. Further, Csapos does not indicate that other materials such as silk fibers cannot be used whether the barrier layer includes just HIPS or HIPS and polyethylene. Csapos is silent regarding fibers and thus does not state the barrier layer may not include fibers. Nothing in Csapos indicates that silk fibers cannot be used in the barrier layer and thus does not teach away from using silk fibers.
Newly cited Yoshioka teaches silk fibers and provides motivation for including them with polystyrene such as allowing for a higher elastic modulus and further preventing deformation (Yoshioka, Par. 0010-0011 and 0083).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782